Citation Nr: 0105800	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation of status post 
fracture of the medial malleolus of the left ankle with 
degenerative changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date prior to May 28, 1997 
for the 20 percent evaluation of status post fracture of the 
medial malleolus of the left ankle with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the evaluation of the veteran's left ankle 
fracture to 10 percent effective from May 28, 1997.  
Following the receipt of additional evidence, the RO, in a 
March 2000 rating decision, increased the evaluation to 20 
percent disabling from May 28, 1997, the date of the claim 
for an increased rating.

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left ankle disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's status post fracture of the left ankle has been 
shown to be manifested by decreased range of motion, 
weakness, and swelling of the left ankle with complaints of 
pain, but ankylosis is not demonstrated. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for status post fracture of the medial malleolus of 
the left ankle with degenerative changes have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 38 C.F.R. Part 4, §§ 4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his service-connected left ankle disability.  
Specifically, the veteran maintains that he is entitled to 
separate evaluation for the fracture of his left ankle and 
for arthritis of the left ankle.  

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  (To be 
codified at 38 U.S.C.A. §§ 5102-7).  Review of the record, 
mindful of the notice and assistance provisions of this law 
reveals that no further development is needed as to the issue 
decided herein.  The veteran has been provided notice of the 
evidence needed to develop and establish entitlement for the 
claim decided, and there is no reason to schedule additional 
examinations as to this issue.  Thus, the Board will proceed 
to the merits of this claim.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Upon review, the Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Background

Service medical records reveal that the veteran complained of 
left ankle pain and swelling after playing basketball during 
service.  X-rays revealed a bone chip fracture at the medial 
malleolus of the left ankle.  The impression was degenerative 
joint disease secondary to trauma.  At his September 1978 
separation examination, there were no complaints, findings, 
or diagnoses of a left ankle disability.  A March 1984 VA 
examination showed no complaints, findings, or diagnoses of a 
left ankle fracture disability.  In November 1985, the RO 
granted service connection for bone chip fracture of the left 
ankle with degenerative joint disease of medial malleolus and 
assigned a noncompensable evaluation.   

In a May 1997 statement, the veteran requested re-evaluation 
of his left ankle disability because he experienced worsening 
pain.  Private medical records from May 1990 to May 1997 show 
that the veteran was seen in June 1990 and April 1994 
complaining of pain in his left ankle.  

In a January 1998 private medical record, the veteran's 
physician, Dr. EDH, noted that the veteran had a large loose 
body in the medial joint line under the medial malleolus 
which impinged motion and was severely painful.  Removal was 
suggested.  Dr. H opined that the veteran would have 
progressive degenerative arthritic changes until it was 
removed.

A January 1998 VA x-ray evaluation of the left ankle revealed 
medial malleolar deformity from old healed fracture.  VA 
records from March to August 1998 reflect that the veteran 
was seen requesting a second opinion for about his left 
ankle.  He complained of chronic left ankle and foot pain.  
Evaluation showed tender post tibial tendon with weak 
function.  The impression was post tibial tendon dysfunction 
and he was given arch supports.  Based on this evidence, the 
RO, in a September 1998 rating decision, increased the 
evaluation for the veteran's left ankle disability to 10 
percent under the provisions of Diagnostic Code 5010-5271.

VA medical records from June 1999 to November 1999 reveal 
that the veteran complained of increased left ankle pain 
after a fall in August 1999.  It was noted that his gait was 
not normal and that he favored his left leg.  The diagnosis 
included chronic left ankle pain.  The veteran began physical 
therapy at the VA in early December 1999.  At the initial 
assessment evaluation, range of motion revealed dorsiflexion 
to 78 degrees, plantar flexion to 40 degrees, 5 degrees 
inversion and eversion on the left.  Strength in the left 
foot was 2/5 due to discomfort.  He complained of pain. 

At a VA examination in mid December 1999, the veteran 
complained of continuous pain in the left ankle which 
increased with standing and walking.  He stated that he did 
not put much pressure on the left leg due to pain and 
weakness.  Evaluation of the left ankle revealed 2+ edema, 
marked tenderness in the medial aspect below the medial 
malleolus, and unsteady gait favoring the left leg.  He was 
not able to stand on his heels or toes.  Range of motion of 
the left ankle included dorsiflexion to 5 degrees, plantar 
flexion to 20 degrees, and inability to perform inversion or 
eversion.  The veteran complained of moderate pain on range 
of motion.  X-rays revealed evidence of old trauma to the 
left ankle without acute findings.  The diagnoses include 
chronic left ankle pain, limping gait, fall risk, left ankle 
fracture in 1975 with reinjury in 1990 and 1995.  The 
examiner noted that the veteran suffered from continuous pain 
and complained that it interfered with his work as a welder.    

A January 2000 physical therapy reassessment noted that there 
was no functional improvement in the left ankle.  Range of 
motion was the same as the November 1999 assessment.  The 
veteran continued to complain of pain and there was decreased 
strength in the left foot.  In a March 2000 rating decision, 
the RO increased the evaluation for the veteran's left ankle 
disability to 20 percent under Diagnostic Code 5271 effective 
from May 28, 1997.  

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).   

As noted above, the RO has evaluated the veteran's left ankle 
disability under Diagnostic Code 5271.  According to 
Diagnostic Code 5271, a 20 percent disability evaluation 
requires marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).  A 20 percent 
evaluation is the maximum evaluation available under 
limitation of motion of the ankle, Diagnostic Code 5271.  The 
average normal range of dorsiflexion of the ankle is 0 to 20 
degrees and the average normal range of plantar flexion of 
the ankle is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2000).  

Ankylosis of the ankle in plantar flexion of less than 30 
degrees warrants a 20 percent disability evaluation.  A 30 
percent disability evaluation requires ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
disability evaluation is warranted for ankylosis of the ankle 
in plantar flexion at more than 40 degrees, in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2000).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  
The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

The Board has reviewed the probative evidence of record, 
including the veteran's statements on appeal.  The veteran's 
status post fracture of the medial malleolus of the left 
ankle with degenerative changes has been shown to be 
manifested by healed fracture of the medial malleolus 
limitation of motion, weakness, swelling, and pain.  The 
veteran advances on appeal that his left ankle disability is 
productive of significant physical impairment and warrants a 
higher evaluation.  The veteran is clearly competent to 
report that his service-connected symptomatology has 
increased in severity.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While the veteran is certainly capable of providing 
evidence of symptomatology, i.e. giving way of the knee, a 
lay person is not generally capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  The 
December 1999 VA examination revealed decreased range of 
motion, pain, weakness, and swelling of the left ankle.  As 
the veteran complained of pain on use, and the examiner noted 
that the veteran had weakness in his left ankle, limped, and 
did not walk much, the Board finds that the 20 percent 
evaluation under Diagnostic Code 5271 for marked limitation 
of motion is the applicable evaluation.  The Board observes 
that a 20 percent evaluation is the maximum evaluation 
available under limitation of motion of the ankle, Diagnostic 
Code 5271.  

As noted previously, the next higher evaluation, 30 percent, 
requires ankylosis of the ankle in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
During the December 1999 VA examination, the veteran was 
unable to evert or invert his left ankle; however, at 
physical therapy sessions from November 1999 to January 2000, 
inversion and eversion was 5 degrees with pain.  While the 
veteran's dorsiflexion and plantar flexion are limited, he 
still has the ability to flex, thus, they are not ankylosed 
in the manner set forth by the regulations.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations set forth previously.  Thus, to the extent 
there is some functional impairment, the Board finds that the 
level of the functional impairment has been compensated by 
the maximum compensable evaluation based on limitation of 
motion of the left ankle.  Therefore, the Board concludes 
that the evidence is against the veteran's claim for an 
increased evaluation in excess of the current 20 percent 
evaluation for status post fracture of the medial malleolus 
of the left ankle with degenerative changes.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 
(2000).

The Board notes that the veteran has argued that he is 
entitled to a separate evaluation for his arthritis of the 
left ankle.  The Board observes that the VA Acting General 
Counsel, in VAOPGPREC 9-98, determined that where a 
musculoskeletal disorder is rated under a diagnostic code 
that does not involve limitation of motion and another 
diagnostic code based on limitation of motion is applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59 (2000). See VAOPGPREC 9-98 (Aug. 
14, 1998).  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not duplicative of 
or overlapping with the symptomatology of the other 
condition.  See 38 C.F.R. § 4.14 (2000).  However, in the 
instant case, a separate evaluation for arthritis of the left 
ankle is not available as the left ankle is already evaluated 
on limitation of motion and thus, the symptomatology would be 
duplicative.  


ORDER

An increased evaluation in excess of 20 percent for status 
post fracture of the medial malleolus of the left ankle with 
degenerative changes of the left ankle is denied.  


REMAND

The Board notes that the veteran contends that the effective 
date of his 20 percent evaluation should be December 29, 
1983, the dated of initial grant of service connection for 
his left ankle disability, because there was clear and 
unmistakable error ("CUE") in the November 1985 rating 
decision.  The RO has not addressed the veteran's CUE 
contention.  The issue of whether or not there was CUE in the 
November 1985 RO decision is inextricably intertwined with 
the issue of entitlement to an earlier effective, for the 
assignment of a 20 percent evaluation for the veteran's 
service-connected left ankle disability.  Under the 
circumstances, the Board finds that the RO should have an 
opportunity to address this issue.  Thus the case is REMANDED 
for the following action:

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the November 1985 rating 
decision.  All appropriate appellate 
procedures should then be followed. 

2.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with, and then readjudicate the 
issue remaining on appeal.  

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 


